PRESENT: All the Justices

ERIN MARIE COSTER EVANS
                                                                     OPINION BY
v. Record No. 201108                                          JUSTICE D. ARTHUR KELSEY
                                                                    JULY 15, 2021
JAMES AUGUST EVANS, JR.


                      FROM THE COURT OF APPEALS OF VIRGINIA

       The circuit court vacated as void ab initio a portion of an earlier divorce decree that had

ordered a father to pay child support because the court issuing the support award never acquired

personal jurisdiction over the father. The Court of Appeals affirmed the circuit court’s vacatur

decision, as do we.

                                                 I.

       Erin Marie Coster Evans and James August Evans, Jr., were married in Virginia in 1999.

After having three children, the parties separated in 2004. At the time of separation, the marital

home was in Virginia Beach. In 2005, the parties executed a property settlement agreement in

Virginia Beach that contained a provision requiring Mr. Evans to pay child support in the amount

of $1,000 per month, beginning on July 1, 2005. At some point during the parties’ separation,

Ms. Evans moved to Martinsville, the county seat of Henry County, Virginia.

       In December 2005, Ms. Evans filed for divorce in the Henry County Circuit Court. The

complaint stated that Ms. Evans’s last contact with Mr. Evans was in November 2005. She did

not state whether the contact was in person or by mail, phone, email, or otherwise. The

complaint identified Mr. Evans’s “last known place of abode” as Virginia Beach. J.A. at 2. Ms.

Evans stated that her current residence was in Henry County. Seeking an order of publication,

Ms. Evans filed an affidavit stating that Mr. Evans could not be found and that she had used due

diligence to locate him. In a later deposition submitted to the divorce court, Ms. Evans said that
she had used her “best efforts to try to locate” him, but the only specific effort that she

mentioned was calling his family members. Id. at 23-24. Ms. Evans did not specifically allege,

however, that Mr. Evans had been purposefully evading service of process or had absconded

from the jurisdiction to avoid being served by her.

       Pursuant to Code § 8.01-316(A)(1)(b), the clerk of court issued an order of publication.

See Code § 8.01-316(A)(3) (authorizing the clerk to issue the order under subsection (A)(1)).

According to the terms of the order, the clerk posted a notice of the civil action on the front door

of the courthouse for the Henry County Circuit Court and published a notice in a local

newspaper, the Martinsville Bulletin, for four weeks. The order included a space for certifying

that it had been “mailed to the defendant.” J.A. at 18. Because no mailing address had been

provided, the space remained blank.1 Nothing in the record suggests that Mr. Evans or any of his

family members lived in Henry County. Nor is there any suggestion that he had any reason to be

at the courthouse of the Henry County Circuit Court.

       The notice appeared in the Martinsville Bulletin on January 5, 12, 19, and 26, 2006. The

notice advised Mr. Evans to appear in court by February 24, 2006. Mr. Evans never made an

appearance in response to this publication notice. On March 16, 2006, the divorce court entered

a final divorce decree, which stated that the “Court doth Ratify, Confirm, Approve and

Incorporate” the parties’ 2005 property settlement agreement. Id. at 30. Consistent with the

parties’ agreement, the divorce court ordered Mr. Evans to pay child support in the amount of




       1
          Code § 8.01-316(A)(3) provides: “Every affidavit for an order of publication shall state
the last known post office address of the party against whom publication is asked, or if such
address is unknown, the affidavit shall state that fact.” The affidavit submitted by Ms. Evans
alleged that Mr. Evans’s “last-known address” was “not known.” J.A. at 17 (altering
capitalization). The affidavit did not distinguish between his last-known residential address and
his last-known post office address.

                                                  2
$1,000 per month. The court noted that process had been served by order of publication and that

Mr. Evans had “otherwise failed to answer the pleadings or appear in the proceedings.” Id. at 29.

       In 2019, Mr. Evans filed a “Motion to Reopen Case on Special Appearance and to Grant

Relief.” Id. at 46-47.2 Because notice had been by order of publication, Mr. Evans argued, the

divorce court had only acquired in rem jurisdiction over the proceeding. Consequently, the

divorce court had never obtained personal jurisdiction over him, and thus, the in personam award

of child support was void ab initio. Ms. Evans responded that the divorce court had personal

jurisdiction over Mr. Evans pursuant to two subsections of the long-arm statute, Code § 8.01-

328.1(A)(8) and (A)(9), because he had executed an agreement in Virginia to pay child support

to a domiciliary of Virginia, had fathered children in Virginia, and had maintained a matrimonial

domicile in Virginia at the time of the parties’ separation.

       The circuit court agreed with Mr. Evans and found that the divorce court did not have

personal jurisdiction over him when it issued the final divorce decree in 2006. The portion of the

final decree ordering child support was thus void ab initio. Ms. Evans appealed to the Court of

Appeals, arguing in relevant part that the divorce court had personal jurisdiction under Code

§ 8.01-328.1(A)(8) and (A)(9) of the long-arm statute. Disagreeing with Ms. Evans, the Court of

Appeals held that these provisions did not apply3 and that the divorce court did not have in

personam jurisdiction over Mr. Evans when it issued the divorce decree in 2006.




       2
         Mr. Evans filed his motion in the Henry County Circuit Court, the same court that had
issued the earlier divorce decree. For ease of reference, we refer to the court in 2019 addressing
Mr. Evans’s motion as the “circuit court” and the court in 2006 issuing the earlier divorce decree
as the “divorce court.”
       3
         The Court of Appeals did not address whether other provisions of the long-arm statute
could apply, see Evans v. Evans, Record No. 1666-19-3, 2020 WL 4112198, at *4 n.6 (Va. Ct.
App. July 21, 2020) (unpublished), such as a single act of transacting business or executing a
contract in Virginia, see Peninsula Cruise, Inc. v. New River Yacht Sales, Inc., 257 Va. 315, 319

                                                  3
                                                 II.

         On appeal to us, Ms. Evans again argues that the divorce court had personal jurisdiction

over Mr. Evans when it entered the divorce decree, and thus, the court had the authority to enter

an in personam award of child support. We disagree.

                                                 A.

         We begin with a point of agreement between the parties. “It is elementary that one is not

bound by a judgment in personam resulting from litigation . . . to which he has not been made a

party by service of process.” McCulley v. Brooks & Co. Gen. Contractors, Inc., 295 Va. 583,

589 (2018) (quoting Zenith Radio Corp. v. Hazeltine Rsch., Inc., 395 U.S. 100, 110 (1969)).

“The consistent constitutional rule has been that a court has no power to adjudicate a personal

claim or obligation unless it has jurisdiction over the person of the defendant.” Id. (quoting

Zenith Radio Corp., 395 U.S. at 110); see also Vanderbilt v. Vanderbilt, 354 U.S. 416, 418

(1957); Kent Sinclair & Leigh B. Middleditch, Jr., Virginia Civil Procedure § 7.1, at 607 (7th ed.

2020).

         The parties disagree, however, about the efficacy of Ms. Evans’s service by order of

publication as a means of obtaining in personam jurisdiction. Before we directly address that

contest, we must first survey the various statutory provisions concerning orders of publication.

Code § 20-99.2(A) provides that “[i]n any suit for divorce or annulment or affirmation of a

marriage, process may be served in any manner authorized under § 8.01-296 or 8.01-320.”

         Code § 8.01-296 provides the general rules for service of process and allows for notice by

an order of publication only if a party cannot effectuate service on the defendant by personal




(1999). On appeal to us, Ms. Evans does not address any other arguably applicable provisions.
We likewise leave the subject untouched.

                                                 4
delivery (under subsection 1) or by substituted service (under subsection 2). See Code § 8.01-

296(3) (incorporating by reference Code §§ 8.01-316 to -320).

       Code § 8.01-320(A) authorizes personal service of process on a “nonresident person

outside the Commonwealth.” Code § 8.01-320(A) goes on to clarify that when the long-arm

statute applies, personal service on an out-of-state defendant “shall have the same effect as

personal service on the nonresident within Virginia.” But when the long-arm statute does not

apply, the out-of-state personal service “shall have the same effect, and no other, as an order of

publication.” Code § 8.01-320(A).

       Code § 20-104 also authorizes the entry of an order of publication upon the filing of an

affidavit verifying “that the defendant is not a resident of the Commonwealth of Virginia, or that

diligence has been used by or on behalf of the plaintiff to ascertain in what county or city such

defendant is, without effect.” Code § 20-105.1 adds that “[t]he provisions of Title 8.01 for

orders of publication shall be construed as alternatives to the procedures set forth in §§ 20-104

through 20-105 and not in conflict therewith.”

                                                 B.

       Despite the intertwined array of service-of-process statutes in the Commonwealth, two

generalities have been accepted by generations of Virginia judges and lawyers.

                                                 1.

       First, service of process by order of publication — traditionally called constructive

service — is the “lowest quality of notice,” and thus, “it will usually support only in rem

jurisdiction or the in rem aspects of quasi in rem proceedings.” Sinclair & Middleditch, supra,

§ 7.6[A][1], at 623; see, e.g., Cranford v. Hubbard, 208 Va. 689, 691 (1968); Bailey v. Bailey,

172 Va. 18, 21-22 (1939); Morris v. Morris, 4 Va. App. 539, 542 (1987); Hayes v. Hayes, 3 Va.

App. 499, 502 (1986); W. Hamilton Bryson, Virginia Civil Procedure § 3.02[3][d][iii], at 3-26


                                                 5
(5th ed. 2017) (“Process by publication is an inferior method of giving notice of a lawsuit.”).

Professor Sinclair’s “usually” qualification should not be overlooked. Not a few courts in other

jurisdictions permit publication notice to effectuate in personam jurisdiction in cases in which a

defendant has purposefully avoided service of process or has absconded from the jurisdiction to

evade being held accountable in court. See 1 Robert C. Casad et al., Jurisdiction in Civil Actions

§ 3.01[4][a], at 289-90 & n.104 (4th ed. 2014) (collecting cases).

       Although Virginia cases generally treat constructive service by publication as conferring

only in rem, not in personam, jurisdiction, see, e.g., Cranford, 208 Va. at 690-91, Bailey, 172 Va.

at 21-22, we have never specifically addressed whether evidence of willful evasion of service

would allow for an exception to that general rule. Whether such an exception does or should

exist is a difficult question. Unscrupulous defendants “should not be allowed to hide from and

avoid process and thus to defeat the orderly functioning of the courts.” Bryson, supra,

§ 3.02[3][d][i], at 3-8. Even so, it should be rare indeed for a court to presume that such

chicanery is truly happening merely because a claimant summarily states that she tried but failed

to locate the defendant.

       Whatever the jurisdictional implications of orders of publication, courts eschew any

pretense that they are a reliable method of providing actual notice when the publication is made

entirely by newspapers. This view was given full voice in the seminal case Mullane v. Central

Hanover Bank & Trust Co., which pointed out the inefficacy of this form of service of process:

               It would be idle to pretend that publication alone as prescribed
               here, is a reliable means of acquainting interested parties of the fact
               that their rights are before the courts. . . . Chance alone brings to
               the attention of even a local resident an advertisement in small type
               inserted in the back pages of a newspaper, and if he makes his
               home outside the area of the newspaper’s normal circulation the
               odds that the information will never reach him are large indeed.

339 U.S. 306, 315 (1950); see also Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 797


                                                 6
(1983) (“In subsequent cases, this Court has adhered unwaveringly to the principle announced in

Mullane.”); Schroeder v. City of New York, 371 U.S. 208, 213 (1962) (observing that “‘notice by

publication is a poor and sometimes a hopeless substitute for actual service of notice,’ and that

‘its justification is difficult at best’” (alterations and citation omitted)).

                                                    2.

        Second, courts have traditionally treated a divorce case seeking only to terminate the

marriage as a type of in rem proceeding,4 which does not require a court to obtain personal

jurisdiction over the defendant. See Williams v. North Carolina, 317 U.S. 287, 297 (1942); see

also 9 Dale M. Cecka et al., Virginia Practice Series: Family Law § 6:2, at 165 (2021 ed.).

Under this view, “[t]he rule as to the notice necessary to give full effect to a decree of divorce is

different from that which is required in suits in personam.” Atherton v. Atherton, 181 U.S. 155,

162-63 (1901). Because of this rule, courts must distinguish between an order ending the

marriage and an in personam award of spousal or child support. See Vanderbilt, 354 U.S. at 418;

Estin v. Estin, 334 U.S. 541, 544-48 (1948); Newport v. Newport, 219 Va. 48, 54-56 (1978).

        While a divorce court may issue an enforceable in rem decree terminating a marriage, a

court does not have the power to issue in personam awards unless it has first obtained personal

jurisdiction over the parties. See Newport, 219 Va. at 54-56; Morris, 4 Va. App. at 542-45. 5

This is a crucial distinction because “the entry of a decree against a defendant for the payment of

money is essentially a decree in personam,” and “this rule does not change the status of a suit for



        4
         See generally Homer H. Clark, Jr. & Sanford N. Katz, The Law of Domestic Relations
in the United States § 12.2, at 469 & n.135 (3d ed. 2021) (explaining why divorce decrees are
usually labeled as “in rem” proceedings).
        5
         See also Margaret F. Brinig, Virginia Domestic Relations Handbook § 21-3, at 262 (3d
ed. 1996); 2 Casad et al., supra, § 10.02, at 408-09; Cecka et al., supra, § 6:2, at 165-67; Clark &
Katz, supra note 4, § 12.4, at 493-94; 1 Brett R. Turner, Equitable Distribution of Property
§ 3:12, at 147 (3d ed. 2005).

                                                     7
divorce which is in its very nature a proceeding in rem.” Bailey, 172 Va. at 21-22; see also

Gramelspacher v. Gramelspacher, 204 Va. 839, 842 (1964).

                                                 C.

       In this case, Ms. Evans initiated the divorce proceeding by obtaining an order of

publication. Acknowledging the distinction between in rem and in personam judgments, Ms.

Evans argues that (1) the divorce court had personal jurisdiction over Mr. Evans under three

provisions of the long-arm statute, and (2) Code § 20-109.1 authorized the divorce court to

enforce the property settlement agreement (including its support obligation) even though

jurisdiction had been obtained by order of publication.

                                                 1.

       On the first point, Ms. Evans contends that Mr. Evans executed an agreement in Virginia

to pay child support to a domiciliary of Virginia, fathered children in Virginia, and maintained a

matrimonial domicile in Virginia at the time of the parties’ separation. She points to Code

§ 8.01-328.1(A)(8)(i), (8)(iii), and (9), arguing that these provisions of the long-arm statute

authorize the assertion of personal jurisdiction over her former husband under these facts. It did

not matter that he was a resident, she contends, because the subdivisions of Code § 8.01-

328.1(A) apply generally to the court’s exercise of “personal jurisdiction over a person,” and

Code § 8.01-328 defines a “person” to include all individuals “whether or not a citizen or

domiciliary of this Commonwealth.”6



       6
         See generally Bryson, supra, § 3.02, at 3-17 & n.83 (“The Long Arm Statute applies to
residents and also to domiciliaries of Virginia who have absconded and cannot be found.”);
Sinclair & Middleditch, supra, § 7.7, at 627 n. 4, 641 (“It has long been assumed that the Long
Arm statute can be used for service upon a Virginia defendant, if the criteria of the legislation are
met.”); 1981-1982 Op. Atty. Gen. 53-54 (“While the purpose of the Long Arm Statute is to
provide jurisdiction over nonresidents, I am of the opinion that the Long Arm Statute extends to
residents as well as nonresidents.”).

                                                  8
       The Court of Appeals disagreed with Ms. Evans’s reasoning and held that the particular

provisions she relies upon — Code § 8.01-328.1(A)(8)(i), (8)(iii), and (9) — “refer directly to

‘nonresidents’” and that the service-of-process requirement under each provision specifies

service on “nonresidents” only. Evans v. Evans, Record No. 1666-19-3, 2020 WL 4112198, at

*4 (Va. Ct. App. July 21, 2020) (unpublished). 7 Because Mr. Evans was a resident of Virginia,

the Court of Appeals concluded that Code § 8.01-328.1(A)(8)(i), (8)(iii), and (9) did not apply.

       We need not address whether these provisions of the long-arm statute apply to residents

as well as to nonresidents. Even if they do, a court could only exercise personal jurisdiction over

a defendant if he has been properly served with process. See Slaughter v. Commonwealth, 222

Va. 787, 791 (1981) (observing that “[a] court acquires no jurisdiction over the person of a

defendant until process is served in the manner provided by statute”). 8 The first question we

must answer, then, is whether Ms. Evans properly used service by order of publication to obtain

long-arm personal jurisdiction over Mr. Evans. We conclude that she did not.

       In defense of her position that publication notice was proper, Ms. Evans points to the

general service-of-process section of the long-arm statute, Code § 8.01-329, which incorporates



       7
         Code § 8.01-328.1(A)(8)(i) requires personal service “by a law-enforcement officer or
other person authorized to serve process in the jurisdiction where the nonresident party is
located.” Subsection (A)(8)(iii) requires “proof of personal service on a nonresident pursuant to
§ 8.01-320,” and subsection (A)(9) requires “proof of service of process pursuant to § 8.01-296
on the nonresident party by a person authorized under the provisions of § 8.01-320.” See Code
§ 8.01-328.1(A)(10).
       8
         There are recognized exceptions to this rule, but none apply here. See, e.g., Code
§ 8.01-286.1 (invited waiver of service); Code § 8.01-288 (saving statute for certain cases,
except divorce and annulment and other actions governed by specific statutory requirements, that
deem defective service to be legally “sufficient” if process “reached the person to whom it is
directed within the time prescribed by law”); Code § 8.01-327 (acceptance of service); Code
§§ 8.01-431 to -432 (confession of judgments); Code § 20-99.1:1 (acceptance of service in
divorce cases); McCulley, 295 Va. at 589-90 (observing that “a party making a general
appearance prior to the entry of a final judgment waives any objection to the service of process
by voluntarily submitting to the court’s jurisdiction over him” (emphasis omitted)).

                                                9
by reference Chapter 8 of Title 8.01, which, in turn, includes another service-of-process statute,

Code § 8.01-296. As noted earlier, however, Code § 8.01-296(3) authorizes service by order of

publication only when personal and substituted service are unavailable. The particular forms of

substituted service addressed in Code § 8.01-296(3) include delivering the process to certain

persons at the defendant’s “usual place of abode” or, failing that, posting the process on the door

of the defendant’s “place of abode.” See Code § 8.01-296(2)(a)-(b).

        The long-arm statute also includes a form of substituted service that, if complied with,

validates an assertion of personal jurisdiction. Under Code § 8.01-329(A)-(C), a claimant may

serve the Secretary of the Commonwealth as the defendant’s “statutory agent” who must then

send the process to the defendant by certified mail (with return receipt requested) at the

defendant’s “last known address.” The serving party must submit an affidavit disclosing the

defendant’s last-known address. In addition, if the defendant is a resident, the affiant’s signature

certifies

               that process has been delivered to the sheriff or to a disinterested
               person as permitted by § 8.01-293 for execution and, if the sheriff
               or disinterested person was unable to execute such service, that the
               person seeking service has made a bona fide attempt to determine
               the actual place of abode or location of the person to be served.

Code § 8.01-329(B). No provision of the long-arm statute expressly states or necessarily implies

that constructive service by order of publication may be used in preference to the long-arm

statute’s own substituted-service provision.

        Reading these various service-of-process statutes as a harmonious whole, the legislative

intent is unmistakable. Service of process under Virginia statutes involves a cascading series of

efforts designed to provide due process by ensuring that the method of notice be “reasonably

calculated to reach the intended recipient” and “be such as one desirous of actually informing the

absentee might reasonably adopt to accomplish it.” Jones v. Flowers, 547 U.S. 220, 228-29


                                                 10
(2006) (citation omitted). Consistent with our common-law traditions, statutory hierarchies of

methods of service — primus personal, deinde substituted, deinde constructive — are best

understood not as “alternatives but successive methods,” Bryson, supra, § 3.02[3][d][ii][B], at

3-1 to 3-2, ranging from most effective notice to least effective.

       In practical terms, this sequencing means the more likely methods of achieving due

process (personal service and substituted service) must be reasonably attempted before the least

likely method (constructive notice) can be used, if at all, as a last resort. Because statutes

authorizing constructive service are in derogation of the common law, “the order of publication

and the statute authorizing it both must be strictly construed,” Forrer v. Brown, 221 Va. 1098,

1105 (1981); see also Robertson v. Stone, 199 Va. 41, 43 (1957); Dillard v. Krise, 86 Va. 410,

412 (1889). As an “inferior method” of providing notice, service by order of publication may

not be employed without a convincing showing that there was no realistic “ability to get the

better service,” Washburn v. Angle Hardware Co., 144 Va. 508, 513-14 (1926) (citation

omitted).

       Service by order of publication, after all, was historically thought of not as a lower form

of process but rather as an effort “in lieu of process,” Forrer, 221 Va. at 1105, and one that

“takes the place of process,” Peatross v. Gray, 181 Va. 847, 858 (1943). Though our vocabulary

on this subject has changed over time, our skeptical view of it has not. To be sure, it will likely

grow given the precipitous decline in print newspaper readership, the increasing mobility of the

population, and the Internet’s ever-expanding ability to locate and communicate with

individuals. How these developments will change things in the future we do not know.9 But for



       9
         See generally Jennifer Lee Case, Extra! Read All About It: Why Notice by Newspaper
Publication Fails to Meet Mullane’s Desire-to-Inform Standard and How Modern Technology
Provides a Viable Alternative, 45 Ga. L. Rev. 1095, 1096 (2011); Daniel S. Cohen & Brian D.

                                                 11
now, the historic judicial skepticism of service by order of publication will tolerate its presumed

utility only in situations in which all other alternatives have been diligently exhausted.

       That is not the case here. Ms. Evans did not attempt to use the substituted-service

provisions of the long-arm statute by serving the Secretary of the Commonwealth. She did not

provide Mr. Evans’s last-known address (which presumably was the former marital home in

Virginia Beach), nor did she certify by affidavit that personal service had been attempted but was

unsuccessful. Instead, Ms. Evans’s first and only attempt at service was constructive service by

order of publication. The circumstances surrounding this effort, however, provide us with little

confidence of its efficacy. These facts stand out among others:

                  Ms. Evans’s complaint identified Mr. Evans’s “last known
                   place of abode” to be in Virginia Beach, presumably the
                   marital residence at the time of separation. See J.A. at 2. Her
                   affidavit seeking an order of publication, however, stated that
                   his last-known address was “[n]ot known.” Id. at 17.

                  After her separation and prior to filing for divorce, Ms. Evans
                   moved to Henry County. The publication order that she
                   obtained from the clerk of court notified readers of the
                   Martinsville Bulletin of the pending suit. Ms. Evans, however,
                   did not allege that Mr. Evans or any of his family members
                   lived in Henry County or that they would have read a local
                   paper published there.

                  Ms. Evans stated that she had contact with Mr. Evans up until
                   November 2005, approximately a month before she filed her
                   complaint. She did not reveal whether her recent contact with


Koosed, Extra!! Extra!! Click All About It? Modernizing Public Notice Laws in a Digital Age, 26
Va. J. Soc. Pol’y & L. 1, 4 (2019); Lauren A. Rieders, Old Principles, New Technology, and the
Future of Notice in Newspapers, 38 Hofstra L. Rev. 1009, 1023 (2010). In Virginia, the process
of rethinking publication notice has begun to take shape in recent legislative changes. See 2020
Acts ch. 159, at 231 (amending Code § 8.01-317 to allow the court to order “that appropriate
notice be given by electronic means . . . either in addition to or in lieu of publication in a
newspaper”); 2019 Acts ch. 635, at 1092-93 (amending Code § 8.01-324 and adding that when a
notice “is required to be published in a newspaper of general circulation, the newspaper shall (i)
post the complete notice on the newspaper’s website . . . ; (ii) include on its website homepage a
link to its public notice section; and (iii) post the complete notice on a searchable, statewide
repository website”).

                                                 12
                   him was in person or by phone, email, social media, or
                   otherwise. And the only specific evidence offered to the
                   divorce court of her due diligence was that she had called his
                   family members and had apparently learned nothing from
                   them.

                  Ms. Evans’s affidavit and deposition testimony did not allege
                   that Mr. Evans was willfully evading service or that he had
                   absconded with the intent to avoid answering her complaint.
                   She claims on brief that this is a reasonable inference, but the
                   sparse explanation of her due diligence renders that inference
                   questionable.

In short, Ms. Evans’s service by order of publication in a local Henry County newspaper

appeared to have had no realistic possibility of ever reaching Mr. Evans, and she has not

demonstrated why the most inferior method of service was the best that she could do. 10

       That said, we need not adjudicate the constitutionality of Ms. Evans’s use of service by

order of publication in support of her in personam claim for child support. Nor do we answer the

question whether Code § 8.01-328.1(A)(8)(i), (8)(iii), and (9) apply to residents in addition to

nonresidents. Instead, we need only address Ms. Evans’s argument that the long-arm statute

authorized an in personam award against Mr. Evans, a resident defendant, in a divorce case

initiated by service through order of publication. This argument fails at its inception. Her

ineffectual method of constructive service by order of publication, as outlined above, reveals a

lack of due diligence rendering the entire exercise inferior to the substituted-service option

available under the long-arm statute. For this reason, which we see as the best and narrowest


       10
           Service-of-process affidavits asserting that “diligence” has been exercised “must, in
fact, be true, and not merely idle declarations having no factual basis.” Dennis v. Jones, 240 Va.
12, 18 (1990). “The noun ‘diligence’ means ‘devoted and painstaking application to accomplish
an undertaking,’” and making “[m]ere ‘informal contacts’ with unnamed friends,” without more,
is not enough. Id. (citation omitted). The circuit court found it unnecessary to consider whether
Ms. Evans’s allegation of diligence was factually supportable. Ms. Evans does not argue on
appeal that we should remand this case for further evidence on this issue. See, e.g., Tulsa Pro.
Collection Servs., Inc. v. Pope, 485 U.S. 478, 491 (1988); Mennonite Bd. of Missions, 462 U.S.
at 798 n.4. Given our holding, we offer no opinion on this subject.

                                                 13
ground for resolving this case, we reject Ms. Evans’s argument that the divorce court had

obtained personal jurisdiction over Mr. Evans pursuant to the long-arm statute.

                                                 2.

       On the second point, Ms. Evans argues that Code § 20-109.1 “specifically authorizes

courts to incorporate valid agreements into a final divorce decree, including monetary provisions

regarding child or spousal support, and enforce them in the same manner as any other provision,

even when jurisdiction is obtained by order of publication.” Reply Br. at 11; see also

Appellant’s Br. at 30-31. It is an intriguing argument, one that the Court of Appeals has

previously addressed, see, e.g., Morris, 4 Va. App. at 542-45, but it is not one that Ms. Evans

raised either in the circuit court or in her appeal to the Court of Appeals, see J.A. at 78-81; CAV

R. at 54-69.

       Under settled principles, “[w]e will not consider an issue raised [by an appellant] for the

first time on appeal.” Nusbaum v. Berlin, 273 Va. 385, 407-08 (2007). To the extent Ms. Evans

sees the argument about Code § 20-109.1 as a mere bolstering point ancillary to the main

assertion that she has made from the start, we respectfully disagree. We see the Code § 20-109.1

argument as a thoughtful but nonetheless “different twist on a question that is at odds with the

question presented to the [lower] court[s],” Bethea v. Commonwealth, 297 Va. 730, 744 (2019)

(citation omitted). It is a wholly independent argument that, if correct, would be dispositive.

Consequently, we do not answer the question whether Code § 20-109.1 empowers a court to

make a support award consistent with a property settlement agreement in a divorce case initiated

solely by constructive service through order of publication.

                                                D.

       Before concluding, we must further clarify the precise issue that we are addressing in this

opinion. Our holding focuses on the enforceability of the in personam award of child support


                                                14
ordered in the final divorce decree entered in this case. We offer no opinion on the stand-alone

enforceability of the property settlement agreement in which Mr. Evans promised to pay child

support. 11 Nothing in our reasoning implies that declaring void a judicial decree attempting,

albeit ineffectually, to incorporate and enforce a contract necessarily renders the incorporated

contract void. That question is not before us in this case.

                                                III.

       In sum, the divorce court did not obtain personal jurisdiction over Mr. Evans pursuant to

Ms. Evans’s requested service by order of publication, and thus, the provisions of the divorce

decree awarding child support are void ab initio. For these reasons, we affirm the judgment of

the Court of Appeals. 12

                                                                                          Affirmed.




       11
          The divorce decree in this case stated that “the Court doth Ratify, Confirm, Approve
and Incorporate into this Decree by reference thereto the Property Settlement Agreement dated
June 23, 2005.” J.A. at 30. See generally Hering v. Hering, 33 Va. App. 368, 372-74 (2000);
Owney v. Owney, 8 Va. App. 255, 259 (1989); Parra v. Parra, 1 Va. App. 118, 129 (1985),
superseded by statute on other grounds, Code § 20-107.3, as recognized in Erickson-Dickson v.
Erickson-Dickson, 12 Va. App. 381, 385-86 (1991); Cecka et al., supra, § 9:15, at 363.
       12
          Though Mr. Evans prevails on appeal, he has no just basis for seeking an award of
attorney fees. We deny his request for the same.

                                                 15